Citation Nr: 1243500	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-18 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ulnar neuropathy, to include as secondary to the Veteran's service-connected traumatic brain injury (TBI). 

2.  Entitlement to an increased rating for the Veteran's traumatic brain injury, currently evaluated as noncompensably disabling. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2011 the Board remanded the issues on appeal for further development. 

A review of the Virtual VA paperless claims processing system reveals additional documents not listed in the September 2012 Supplemental Statement of the Case (SSOC); however, the Board finds that they do not offer new, additional evidence pertinent to the claims on appeal.  In addition, since the Board is remanding for further development there is no prejudice to the Veteran. 
 
In October 2012 the Veteran submitted a new power of authority for the representative listed on the title page. 

In an October 2012 statement the Veteran stated that he wanted to apply for disability pension; service connection for peripheral neuropathy of the bilateral arms, bilateral hands, bilateral legs, and bilateral feet due to Agent Orange Exposure; service connection for ischemic heart condition secondary to Agent Orange Exposure; service connection for posttraumatic stress disorder; service connection for mental injury; service connection for vision problems secondary to TBI; pain and suffering secondary to Agent Orange Exposure; and a 100 percent disability rating from November 1985 to present.  Thus, those issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for all issues on appeal. 

In June 2011 the Board remanded all of the issues on appeal for further development.  First the RO/AMC was instructed to obtain all of the Veteran's outstanding treatment records since December 2004 and the Board finds that the RO/AMC fulfilled that remand directive since all outstanding treatment records until August 2012 were associated with the Veteran's claims file.  However, the Board finds that all of the remand directives were not complied with. 

For the issue of entitlement to service connection for right ulnar nerve the RO/AMC was directed to schedule the Veteran for a VA examination to ascertain the nature and etiology of his right ulnar neuropathy.  The VA examiner was directed to answer three questions: Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's current right arm disorder had its onset during service or is in any other way causally related to his active service.  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's right arm disorder has been caused or aggravated by his service-connected traumatic brain injury.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's right arm disorder continuously since service.  At the Veteran's August 2011 VA examination the VA examiner answered only one of the three questions when he stated that the Veteran's ulnar neuropathies were less likely as not caused or aggravated by his service-connected TBI.  In an August 2012 VA examination addendum opinion the VA examiner stated that the Veteran's ulnar neuropathy was less likely than not due to or a result of the Veteran's service-connected condition.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to AMC/RO for further development.  Thus, the Board finds that the Veteran's claims file should be sent to the August 2011 VA examiner in order for her to answer the other two questions as directed by the June 2011 Board remand.  If the August 2011 VA examiner is no longer at the VAMC and/or is not available then it must be documented and the Veteran must be afforded a new VA examination. 

The Board also finds that multiple remand directives in regards to the Veteran's service-connected TBI have not been complied with.  Thus, the Board finds that another remand is needed in order to make sure that all of the June 2011 remand directives are complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  First, the RO/AMC was directed to provide the Veteran notice on two different parts of his TBI claim.  The RO/AMC was to provide the Veteran with notice of what evidence is necessary to show residuals of a traumatic brain injury as described in 38 C.F.R. § 4.124a.  Secondly, the RO/AMC was to provide the Veteran notice of his entitlement to VA review of his rating based on the new rating regulations; the Board notes that the June 2011 remand directives stated that it should be the pre-amended regulations while the body of the remand stated it should be the new rating criteria.  

As noted in the June 2011 remand, during the course of this appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693  - 54,708 (Sept. 23, 2008).  The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008; however, since the Veteran's claim was received on June 26, 2008, only the old rating criteria was to be considered unless the Veteran requested that his claim under the new rating criteria of residuals of traumatic brain injury.

While the September 2012 SSOC included a copy of the new rating criteria the Veteran was not notified that he is allowed to request to have his claim considered under the new rating criteria of residuals of traumatic brain injury and there is no evidence that the Veteran ever requested that his claim be considered under the new rating criteria.  Moreover, the September 2012 SSOC only considered the Veteran's claim for a compensable rating under the new rating criteria and not the applicable, older rating criteria.  The Board also notes that a July 2011 letter also did not fulfill the June 2011 remand directives.  Thus, the Board finds that a remand is warranted in order for the Veteran to be sent notice letters and for the Veteran's claim to be considered under the old rating criteria since he has not requested to be considered under the new, amended rating criteria.

In addition, the VA examiner was directed to specifically identify all cognitive, emotional/behavioral, and physical dysfunction associated with the TBI disability.  The August 2011 VA examiner stated that the Veteran had moderate TBI and also it is likely as not that the Veteran's seizure disorder and chronic head and neck pain are related to the same in-service injury.   However, those conditions were not considered in the SSOC and have not been adjudicated upon.  The Board finds that residuals were discussed in both the August 2011 VA general medical examination and the August 2011 VA TBI examination and therefore, the August 2011 VA examiner must state all associated residuals in order to ensure the Board has a complete listing of all cognitive, emotional/behavioral, and physical dysfunction associated with the TBI disability.

The Board also finds that the June 2011 remand directives were not complied with in reference to the Veteran's claim of a TDIU rating, thus another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).   The June 2011 remand directed for the RO/AMC to schedule the Veteran for a VA examination to determine the effects of his service- connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The VA examiner was directed to provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

The Board notes that at the time of the August 2011 VA examinations and August 2012 VA examination addendum his only service-connected disability was his TBI.  The Veteran was not scheduled for a separate VA TDIU examination.  At the August 2011 VA TBI examination it was noted that the Veteran appeared to have the capacity to handle his financial affairs.  The August 2012 VA addendum opinion was done by a different examiner then the August 2011 VA TBI examination, it was done by the August 2011 VA general medical examiner, and it was noted that the Veteran had no physical medical condition that would eliminate him from the work force, be that of physical or sedentary level.  It was noted that if there is further need to expand upon his employability based solely on his service-connected TBI that opinion would need to be referred to the clinical who evaluated that condition; however, this was not accomplished.  Further development is warranted since there has been no clear opinion addressing whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with the following notice letters:

A)  Explain what evidence is necessary to show residuals of a traumatic brain injury as described in 38 C.F.R. § 4.124a. 

B)  The Veteran should be provided notice of his entitlement to VA review of his rating based on the new regulations.

2.  The Veteran's claims file should be sent to the August 2011 VA examiner, if the August 2011 VA examiner is not available then this must be noted and the Veteran must be scheduled for a new VA examination.  The VA examiner must ascertain the nature and etiology of his right ulnar neuropathy.  The examiner should review the entire claims file, including THIS Remand.  The examiner should indicate in the examination report that the claims file was reviewed.  The examiner should address: 



A)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's current right arm disorder had its onset during service or is in any other way causally related to his active service. 

B) Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's right arm disorder continuously since service. 

In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

3.  The Veteran's claims file must be sent to the August 2011 VA TBI examiner, if the VA examiner is not available then it must be noted and the Veteran must be afforded a new in person VA examination.  The examiner should review the entire claims file, including electronic files and THIS Remand.  The examiner should indicate in the examination report that the claims file was reviewed.  

The examiner should specifically identify all of the following associated with the TBI disability, including, seizure disorder and chronic head and neck pain:

* cognitive, 
* emotional/behavioral, and 
* physical dysfunction associated with the TBI disability. 

4.  The Veteran's claims file must be sent to the August 2011 VA TBI examiner, if the VA examiner is not available then it must be noted and the Veteran must be afforded a new in person VA examination to determine the effects of his service- connected disabilities on his ability to maintain employment consistent with his education and occupational experience.   The examiner should review the entire claims file, including electronic files and THIS Remand.  The examiner should indicate in the examination report that the claims file was reviewed.  The examiner should address:  

Whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. 

All opinions provided must include an explanation of the bases for the opinion. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

5.   After all of the above actions have been completed, a corrective notice and assistance letter has been issued, and the Veteran has been given adequate time to respond, readjudicate his claims.  The Board notes that unless the Veteran specifically requests for his service-connected TBI to be adjudicated under the new rating criteria it must be adjudicated under the old rating criteria.   If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



